2008 OK 106
In the Matter of the Reinstatement of Vonda L. Wilkins, to Membership in the Oklahoma Bar Association and the Roll of Attorneys.
No. SCBD-5403
Supreme Court of Oklahoma
December 15, 2008

ORDER
¶1 Petitioner, Vonda L. Wilkins (Wilkins), was admitted to the Oklahoma Bar Association (OBA) in 1986. In 1987, Wilkins relocated to Phoenix, Arizona where she successfully completed the Arizona Bar Examination and became a member of the Arizona State Bar. She has continuously practiced law in Arizona from 1988 to present.
¶2 Wilkins was administratively suspended from the Oklahoma State Bar in 1989 for failing to pay her bar dues. On September 17, 1990, Wilkins' name was stricken from the Role of Attorneys as a result of her nonpayment. On April 30, 2008, Wilkins petitioned this Court for reinstatement to the Oklahoma Bar Association (OBA) pursuant to Rule 11, of the Rules Governing Disciplinary Proceedings, Okla. Stat. tit. 5, Ch. 1, App. 1-A (2001). A hearing was held before the Professional Responsibility Tribunal (Tribunal) on October 28, 2008, and the Tribunal, along with the OBA, jointly recommend Wilkins' reinstatement.
¶3 Upon careful consideration of Wilkins' petition, this Court finds that the record demonstrates by clear and convincing evidence, the following:
1) Wilkins has satisfied the procedural requirements for reinstatement. She complied with the notice requirements of Rules 11.1(a) and 11.3(b), RGDP; and no objections to her reinstatement were received.
2) Wilkins has not filed any applications for reinstatement prior to this proceeding.
3) Wilkins possesses the good moral character entitling her to be readmitted to the OBA.
4) Wilkins has not engaged in the unauthorized practice of law in the State of Oklahoma during her suspension.
5) Wilkins has remained abreast of the current legal developments and possesses the competence and learning in the law required for reinstatement to the OBA.
6) Wilkins has established her good moral character which would entitle her to be reinstated to the OBA.
7) The OBA has incurred costs in this matter in the amount of $763.32 for the investigation and processing of the application in this case.
¶4 IT IS THEREFORE ORDERED, that Vonda L. Wilkins be reinstated to membership in the OBA and her name be reinstated to the Roll of Attorneys licensed to practice law in the State of Oklahoma.
¶5 IT IS FURTHER ORDERED that such reinstatement is conditioned upon Wilkins' payment to the OBA for: (1) the costs of this proceeding in the amount of $763.32 and (2) payment for the current year's membership dues in the amount of $275.00. These amounts are ORDERED to be paid within ninety days from the date this Order is filed with the Clerk of this Court.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 15th day of December 2008.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR